Citation Nr: 0944122	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 2001 to 
November 2001 and from April 2003 to February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2006 
and October 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The Board notes that the August 2006 rating decision granted 
service connection for degenerative disc disease of the 
lumbar spine and assigned an initial rating of 10 percent, 
effective February 21, 2006.  Additionally, the October 2006 
rating decision granted service connection for PTSD and 
assigned an initial rating of 10 percent, effective February 
21, 2006.  During the pendency of the appeal, the Veteran's 
rating for his back disability was increased to 20 percent 
and his rating for PTSD was increased to 50 percent, both 
effective February 21, 2006.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, both of the issues 
remain in appellate status and are characterized as shown on 
the first page of this decision.  

In connection with this appeal, the Veteran testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in July 2009; a transcript of the hearing is 
associated with the claims file. 

The Board notes that, at his July 2009 Board hearing, the 
Veteran submitted additional evidence for consideration in 
his appeal.  In a written statement received in connection 
with such documents, the Veteran waived agency of original 
jurisdiction consideration of the evidence.  See 38 C.F.R. 
§ 20.1304 (2009).  Therefore, the Board may properly consider 
the newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

At his July 2009 Board hearing and in documents of record, 
the Veteran contends that his back disability and PTSD are 
more severe than as reflected by the currently assigned 
ratings.  Additionally, he alleges that such disabilities 
render him unemployable.  Therefore, the Veteran claims that 
he is entitled to higher initial ratings for his back 
disability and PTSD.

The Board finds that a remand is necessary in order to obtain 
outstanding records from the Social Security Administration 
(SSA).  As indicated by the Veteran at his July 2009 Board 
hearing, he was awarded SSA disability benefits based, in 
part, on his back disability and PTSD.  Also of record is a 
July 2009 award letter from SSA indicating that the Veteran 
was determined to be disabled as of March 2008.   As such, a 
remand is necessary in order to obtain any determination 
pertinent to the Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning that claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where 
VA has actual notice of the existence of records held by SSA 
which appear relevant to a pending claim, VA has a duty to 
assist by requesting those records from SSA).

Additionally, the Veteran testified at his July 2009 Board 
hearing that he received ongoing treatment for his back 
disability and PTSD from the Greenville VA Outpatient Clinic 
and the Columbia VA Medical Center.  In particular, he 
indicated that he had an appointment in October 2009 with 
regard to his back.  VA has a duty to request all available 
and relevant records from federal agencies, including VA 
medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  It is thus necessary that the outstanding 
VA records described above be obtained for consideration in 
connection with the Veteran's appeal.  See 38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.157(b)(1), 3.400(o)(2).  Therefore, 
while on remand, any outstanding treatment records from the 
Greenville VA Outpatient Clinic and the Columbia VA Medical 
Center should be obtained and associated with the claims 
file.

The Board also finds that a remand is necessary in order to 
afford the Veteran contemporaneous VA examinations so as to 
determine the current nature and severity of his back 
disability and PTSD.  In this regard, the Board observes that 
he was last examined by VA in April 2008 and May 2008 for his 
back disability and PTSD, respectively.  At his July 2009 
Board hearing, the Veteran testified that such service-
connected disabilities have increased in severity.  
Specifically, with respect to his back disability, he 
indicated that, within the prior four months, he's developed 
additional problems, to include muscle spasms and limited 
range of motion, necessitating bed rest.  In fact, at his 
April 2008 VA examination, it was noted that the Veteran did 
not appear to have any difficulty putting on or removing his 
shows; however, at his July 2009 hearing, he reported that he 
could no longer bend over and get his shoes on without 
assistance.  Additionally, regarding his PTSD, the Veteran 
stated that he had been in altercations with his previous 
employer, avoided people, and experienced nightmares and 
flashbacks.  Moreover, while not noted at his May 2008 VA 
examination, he also indicated that he engaged in obsessional 
rituals.  Therefore, a remand is necessary in order to 
schedule the Veteran for appropriate VA examinations in order 
to assess the current nature and severity of such service-
connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

The Board also observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In the instant case, the Veteran is 
currently unemployed.  In fact, at his Board hearing, he 
testified that he had not worked since April 2007 and the 
July 2009 SSA award letter indicates that the Veteran was 
determined to be disabled as of March 2008.  As such, the 
question of TDIU is raised by the record.  In this regard, 
the Board observes that a December 2008 rating decision 
denied entitlement to a TDIU and, in July 2009, the Veteran 
submitted another claim for a TDIU.  It appears that the RO 
has begun developing the Veteran's most recent claim for a 
TDIU; however, as the Court has held that a TDIU is part of 
an initial rating claim, it is appropriate for the Board to 
address this aspect of the Veteran's pending claims.  
Therefore, while on remand, any necessary development with 
respect to the TDIU aspect of the Veteran's initial rating 
claims should be conducted.  In this regard, as the Veteran 
is being afforded VA examinations in order to assess the 
current nature and severity of his service-connected 
disabilities, the examiners should also be requested to offer 
an opinion regarding his employability.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  

2.  Any outstanding treatment records from 
the Greenville VA Clinic and the Columbia 
VA Medical Center should be obtained and 
associated with the claims file.  The 
requests should continue either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and the VA facility should provide a 
negative response if records are not 
available.

3.  After completing the above 
development, the Veteran should be 
afforded appropriate VA examinations to 
determine the current nature and severity 
of his back disability and PTSD.  The 
claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiners.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiners should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected back 
disability and PTSD.  With respect to his 
back disability, the examiner should 
indicate whether he has any associated 
objective neurological abnormalities and, 
if so, the severity of such 
manifestations.

The examiners should also offer an opinion 
regarding whether it is at least as likely 
as not that the Veteran's service-
connected disabilities, either singularly 
or jointly, render him unable to secure 
and follow substantially gainful 
employment.  

All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claims, which include consideration of a 
TDIU per Rice, supra, should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


